DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
37 C.F.R. 1.84   Standards for drawings
(p) Numbers, letters, and reference characters.
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
(2) The English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas.
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.
(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.
(q) Lead lines. Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated. Lead lines must not cross each other. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. Lead lines must be executed in the same way as lines in the drawing. See paragraph (l) of this section.
(r) Arrows. Arrows may be used at the ends of lines, provided that their meaning is clear, as follows:
(1) On a lead line, a freestanding arrow to indicate the entire section towards which it points;
(2) On a lead line, an arrow touching a line to indicate the surface shown by the line looking along the direction of the arrow; or
(3) To show the direction of movement.

The drawings are objected to as failing to comply with 37 CFR 1.84 because:  
Figs. 1, 4, and 7, all contain reference numeral “10” invention (paragraph [0080]) point to different elements/systems.  The same reference character cannot be used to designate different parts; see 37 CFR 1.84(p)(4).  Reference numeral “10” is redundant and should be deleted from the drawings and the specification. 
Figs. 1 contains reference numerals “10”, “18”, and “20”, each with arrow pointing to the same element/system.  Note that the same element must be be designated by the same reference numeral; see 37 CFR 1.84(p)(4) and (r).  
In Fig. 2, both reference characters “48” strut groove and “41” rear end with arrow point to the same element/area.  See 37 CFR 1.84(p)(4) and (r).  
In Fig. 3, there are two reference characters “44” outer apex, both of which incorrectly point to the entire strut.  See 37 CFR 1.84(r) - improper use of arrows.  
In Fig. 4, there are two reference characters “24” buccal wall; the reference character “24” with the arrow (near 26 and 25) incorrectly points to the lingual wall.
In Specification paragraph [0090] reference numeral “50” has been used to designate both “the bone foundation guide” and “the dental implant surgical guide”
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the 

Claim Objections
3.	Claim 34 is objected to because of the following informalities:  Claim 34 recites “The kit of claim 21 the to the plurality of arms”; the underlined appears to be a typographical error.  Correction is required.  

Claim Rejections - 35 USC § 102 
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 21-22, 24-26, 33-34, 36, and 40, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Groscurth et al. (2017/0112592).  Note that Groscurth et al. has the filing date of 01/07/2016 (provisional application No. 62/276083), which pre-dates the priority date of 03/05/2016 of the instant application. 
Groscurth et al. discloses a kit (Figs. 2-5, 8, 20A-20F), comprising: (a) a bone foundation guide 200 configured to engage an alveolar ridge 101 of a patient (Fig. 12; paragraphs 91, 109, 151); and (b) a prosthetic 500 configured to removably couple with the bone foundation guide (paragraphs 103).  
The prosthetic 500 (Figs. 5 and 20E) is shown comprising: (i) an arched portion 500 including a replication of dentitions, and (ii) a plurality of arms (connector receptors 302) configured to engage the bone foundation guide 200, the plurality of arms 302 extending from the arched portion 500 (Fig. 5;  paragraph 103, 98;  Fig. 20E paragraph 151).  
As to claim 22, the prosthetic 500 is configured to accommodate (at the under surface thereof) bone of the alveolar ridge of the patient when the prosthetic is mounted to the bone foundation guide and the bone foundation guide 200 is secured to the alveolar ridge of the patient (Figs. 5 and 20E).  
As to claim 24, Groscurth discloses the kit further comprises a dental implant surgical guide 400 (Figs. 4A and 20B), the dental implant surgical guide 400 having a body with a plurality of apertures 309a to locate a plurality of implants in the alveolar ridge of the patient, the dental implant surgical guide being configured to removably couple with the bone foundation guide 200 (paragraphs 102, 151).  
As to claim 25, in the embodiment of Fig. 21A-21F (which has all the elements as claimed in claims 21 and 24), Groscurth et al. discloses the dental implant surgical guide comprising at least one protrusion 204 (Fig. 21B), the bone foundation guide 200 further comprising a receptacle 302, the receptacle 302 of the bone foundation guide being configured to receive the protrusion 204 of the dental implant-7-Serial No. t.b.d. surgical guide to 
As to claims 26 and 33, Groscurth et al. discloses the bone foundation guide 200 (Figs. 8 and 19A) defining:  (i) a first surface (buccal exterior surface of arm 207) configured to face away from the alveolar ridge of the patient when the bone foundation guide is secured to the alveolar ridge of the patient, (ii) a second surface (occlusal top surface of 207)   positioned adjacent to the first surface, (iii) a third surface (lingual surface 202 of arm 207) positioned adjacent to the second surface and opposite to the first surface, the third surface being configured to face toward the alveolar ridge of the patient when the bone foundation guide is secured to the alveolar ridge of the patient.  Figs. 8 and 12 shows an opening (near 202a in Fig. 8) extending from the first surface to the third surface, the openings being configured to receive fasteners to secure the bone foundation guide to the alveolar ridge of the patient.  Figs. 19A-19D show the bone foundation guide 200 having all the same elements as claimed, including the openings configured to receive fasteners 1401 to secure the bone foundation guide 200 to the jawbone (Figs. 19A-19D; paragraph 149).  
As to claim 34, in an alternative embodiment of Fig. 20F which has all the elements as claimed in claim 21, Groscurth et al. discloses the prosthetic 500 have arms 302 on a prosthetic base 1503/400, which is removable therefrom (Fig. 20F). 
As to claim 36, the bone foundation guide 200 is shown exposing bone 152/154 (Fig. 12); thus, when the prosthetic 500 couples to the bone foundation guide 200, the undersurface of prosthetic 500 is configured to engage bone protruding through the bone foundation guide 200.  
.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Groscurth et al.
As to claims 27-28 and 32, Groscurth et al. discloses the prosthetic 500 (Fig. 20E) having a plurality of arms 302 extending from the arched portion and configured to engage the bone foundation guide 200 as claimed in claim 21 similar to the connection 302/204 between the surgical guide 400 and bone foundation guide 200 (Fig. 20B).  However, Groscurth et al. is silent to the one or more corresponding openings between the prosthetic and bone foundation to receive one or more fasteners.  Nonetheless, note that Groscurth et al. discloses a securing mechanism of aligning openings 1501 in the 
As to claims 29-31, Groscurth et al. discloses the prosthetic 500 (Fig. 20E) having a plurality of arms 302 extending from the arched portion and configured to engage the bone foundation guide 200 as claimed in claim 21 similar to the connection 204/102/1501/1502 between the surgical guide 400 and bone foundation guide 200 (Fig. 20E).  However, the embodiment of Fig. 20E fails to disclose the arm comprising a tab configured to be received in a corresponding slot of the bone foundation guide 200 as claimed in claims 29-31/  
Nonetheless, note that in the embodiment of Fig. 21A-21F, Groscurth et al. discloses a connection of the bone foundation guide 200 having a slot 302 receiving a corresponding tab 204 (Figs. 21B-21C), and a securing mechanism of pins and holes 1501/1502 (Figs. 21D-21E; paragraph 151).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the embodiment of Fig. 20E’s connection between the bone foundation guide and the prosthetics with the connection of tabs/slots 204/302 as shown in the embodiment of Fig. 21B-21C.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include . 

8.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Groscurth et al. in view of Haber (2011/0111364). 
Groscurth et al. discloses the drill guide 400 configured to enable visualization of bone of the aveolar ridge while mounted to the bone foundation guide 200 (Fig. 4D).  However, Groscurth et al. is silent to the prosthetic being configured to enable visualization of bone of the alveolar ridge.  
Haber discloses a prosthetic drill guide 500 comprising an arched portion having replication of dentitions 502 and configured to enable visualization 514 of bone of the alveolar ridge (Fig. 5; paragraphs 8 and 68).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groscurth et al.’s prosthetic to enable visualization of bone of the alveolar ridge as taught by Haber in order to provide for visual inspection, cleaning, etc., of the bone. 

9.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Groscurth et al in view of Watson et al. (2015/0272705). 
As to claim 35, Groscurth et al. discloses a gasket (“additional bone adjustment jig” - paragraph 127) but is silent to the thickness of the gasket as claimed.  Watson et al. discloses a bone reduction guide having a thickness to assist the user to reduce bone to the necessary thickness in order for the denture to be placed at the right height (paragraph 107).  It would have been obvious to one having ordinary skill in the art 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Hao D Mai/
Examiner, Art Unit 3772